NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



BRIAN KEITH CHESSER,                      )
DOC #525373,                              )
                                          )
             Appellant,                   )
                                          )
v.                                        )     Case No.    2D16-3391
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed November 8, 2017.

Appeal from the Circuit Court for
Hillsborough County; Daniel L. Perry,
Judge.

Howard L. Dimmig, II, Public Defender,
and Matthew J. Salvia, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and John M. Klawikofsky,
Assistant Attorney General, Tampa, for
Appellee.



SLEET, Judge.

             Brian Chesser appeals the order revoking his probation and his resulting

forty-month sentence. He argues that the trial court denied him due process when it

interrupted him at the sentencing hearing and refused to listen to his statements before
sentencing him. We agree. See Amason v. State, 76 So. 3d 374, 377 (Fla. 2d DCA

2011) ("A probationer must have an opportunity to present mitigating evidence and

argue for sentencing alternatives when the court has sentencing discretion." (citing

Black v. Romano, 471 U.S. 606, 614 (1985))); see also Johnpier v. State, 89 So. 3d

996, 996 (Fla. 2d DCA 2012) (reversing probationer's sentence when "the trial court

erred by refusing to hear any argument on sentencing").

             Accordingly, we affirm the revocation of Chesser's probation but reverse

Chesser's sentence and remand to the trial court for a new sentencing hearing.

             Affirmed in part, reversed in part, and remanded.


VILLANTI and KHOUZAM, JJ., Concur.




                                          -2-